Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-9-2005

Lin v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1519




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Lin v. Atty Gen USA" (2005). 2005 Decisions. Paper 1039.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1039


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ____________

                                No. 04-1519
                               ____________


                             ZHENG YUN LIN,
                                                Petitioner

                                       v.

                     *ALBERTO GONZALES,
          ATTORNEY GENERAL OF UNITED STATES AMERICA,
                                      Respondent

                     *(Amended pursuant to Rule 43(c), Fed. R. App. Pro.)

                          ____________________

              ON PETITION FOR REVIEW OF ORDER OF THE
                  BOARD OF IMMIGRATION APPEALS
                            (No. A78-257-887)
                             ______________
                     Submitted pursuant to LAR 34.1(a)
                               May 26, 2005

     Before: SCIRICA, Chief Judge, and ALITO and GARTH, Circuit Judges

                            (Filed: June 9, 2005)

                          ____________________

                        OPINION OF THE COURT
                         ____________________




PER CURIAM:
       Zheng Yun Lin (“Petitioner”) a native and citizen of the People’s Republic of

China (“the PRC”), seeks review of a decision by the Board of Immigration Appeals (“the

BIA”). The BIA affirmed the decision of the Immigration Judge (the “IJ”) denying

Petitioner’s applications for asylum, withholding of removal, and protection under the

Convention Against Torture. Petitoner claims that his family was persecuted by the PRC

for violating that government’s “one child” policy. As we write for the parties only, we

do not set out the facts separately. We conclude that the BIA’s decision was supported by

substantial evidence, and we deny the petition for review.

                                              I.

       Where, as here, the BIA affirms an immigration judge’s decision without issuing

its own separate opinion, this Court reviews the decision of the immigration judge.

Abdulai v. Ashcroft, 239 F.3d 542, 549 (3d Cir. 2001). The administrative findings of

fact supporting a final order of removal cannot be reversed unless the administrative

record was such that “a reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. §1252(b)(4)(A)-(B). This Court will affirm the IJ’s decision that

Petitioner was not eligible for withholding of removal or protection under the Torture

Convention if there is substantial evidence to support the decision. Yan Lan Wu v.

Ashcroft, 393 F.3d 418, 421 (3d Cir. 2005).




                                              2
                                              II.

       Petitioner’s claim of past persecution turns upon whether his wife had been

forcibly sterilized. The primary evidence of record regarding this claim is a certificate,

issued by Changle City Hospital, stating that a Wei Hua Chen “underwent sterilization

operation” at that hospital on September 12, 1997.

       In an attempt to determine the authenticity of the sterilization certificate, two

separate investigations were conducted through the United States consulate in Guang

Zhou, China. Both investigations concluded that the certificate was “fabricated.”

Petitioner argues that the IJ erred by considering the results of the investigations because

the conclusions were primarily based upon the Changle City Hospital’s denial of

authenticity. This was error, Petitioner contends, for two reasons. First, Changle City

Hospital is “funded and controlled by the [PRC],” and was therefore unlikely to provide

evidence of forced sterilization, which is disfavored by the international community.

Second, any hospital worker who verified the authenticity of the sterilization certificate

would have been fired. Pet. Br. 7-9. But Petitioner’s argument is supported only by his

own speculation. Although it is certainly plausible that the PRC would seek to minimize

the negative publicity that comes with the practice of forced sterilization, it is not clear

that Chinese hospitals typically deny the existence of forced sterilizations, or that hospital

workers are fired for failing to deny the existence of such procedures. Given the lenient

standard of review, Petitioner’s bare assertions are not sufficient evidence to compel a



                                               3
conclusion different from the IJ’s determination. And given the IJ’s factual findings,

there is substantial evidence to support his conclusions.

                                            III.

       For the reasons given above, we deny Zheng Yun Lin’s petition.




                                             4